RESOLUCIÓN
Luego de evaluar el Informe realizado por la Oficina de Inspección de Notarías (ODIN) y ante el incumplimiento del Ledo. Benancio Santana Rabell con las órdenes de este *698Tribunal, se le suspende inmediata e indefinidamente del ejercicio de la notaría y se ordena al Alguacil de este Tribunal que incaute el sello y la obra notariales bajo la custodia del licenciado Santana Rabell y que los entregue al Ledo. Manuel E. Ávila de Jesús, director de la ODIN, para la correspondiente investigación e informe.
Asimismo, se refiere nuevamente este asunto a la atención de la Oficina del Procurador General para que, dentro de sus facultades investigativas, emita el informe correspondiente en torno a la existencia de firmas de partes no comparecien-tes a la Escritura Núm. 12 y las violaciones que ello impli-caría a la luz de la Ley Notarial, el Reglamento Notarial y los cánones del Código de Etica Profesional.
Por otro lado, se le ordena al licenciado Santana Rabell que, en el término de treinta días a partir de la notificación de esta Resolución, certifique a este Tribunal el reembolso total al promovente de los honorarios facturados por traba-jos no completados, así como que acredite la entrega de los documentos que mantiene al presente bajo su custodia. No-tifíquese personalmente.

Publíquese.

Lo acordó el Tribunal y lo certifica el Secretario del Tribunal Supremo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo